Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 19, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
in response to determining that the object is distorted, adjusting the matching image based on the feature”.  The examiner does not find support in the applicant’s originally field specification for adjusting a matching image based on a determination of an object being distorted.
Claim 23 recites the limitation “the virtual vehicle matching the make and model of the object”. The examiner does not find support in the applicant’s originally field specification for the limitation.
Claim 23 is further rejected based on its dependence upon claim 10.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the make and model" in line 1.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 6, 7, 8, 11, 14, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuehnle et al. (Kuehnle) (US 2017/0120817).
Regarding claim 1, Kuehnle discloses a method of generating a composite video for display in a vehicle, the method comprising:
generating a plurality of video streams from a plurality of video cameras (120, 130) configured to be positioned on the vehicle (110) ([0026] , cameras 120 and 130 capture images in their respective fields of view);
transforming one or more of the plurality of video streams to create a virtual camera viewpoint ([0059], the images are transformed using a planar projective transformation)
combining the plurality of transformed video streams to generate a composite video including a portion of a first image that is generated from a first one of the plurality of video cameras ([0064], the first and second images are combined), 
(300), an object external (125) to the vehicle ([0064], a mirror 125 is detected to cause a blind spot); 
determining whether the object at least partially obscures the portion of the first image ([0004], [0064], it is determined whether or not the mirror 125 causes a blind spot in the first image); and
supplementing the portion of the first image with a portion of a second image that is generated by a second one of the plurality of video cameras when the object at least partially obscures the portion of the first image to create a supplemented composite video ([0064], [0079], the blind spot in the first image is supplemented with corresponding image data from the second image),
wherein the supplemented composite video supplemented composite video includes a
top-down field of view of the portion of the first image supplemented with the portion of the second image ([0062], the filled-in image is converted to a bird’s eye view image).
Regarding claim 2, Kuehnle discloses wherein generating the plurality of video streams from the plurality of video cameras includes generating a plurality of wide-angle images with the plurality of video cameras ([0029], fish eye cameras are used for capturing images).
Regarding claim 4, Kuehnle discloses wherein combining the plurality of transformed video streams to generate the composite video includes stitching together the plurality of transformed video streams ([0034], the images are stitched together) such that a composite image is formed from the virtual camera viewpoint ([0062], the filled-in image is converted to a bird’s eye view image).
Regarding claims 5 and 14, Kuehnle discloses wherein determining whether the object at least partially obstructs the portion of the first image includes determining that a region of a ([0033], [0062], it is determined the blind spot is blocked by mirror 125).
Regarding claims 6 and 15, Kuehnle discloses determining whether the second one of the plurality of video cameras has a second field of view that captures at least part of the region blocked by the object ([0066], it is determined that the corresponding regions in both images are matching regions).
Regarding claims 7 and 16, Kuehnle discloses wherein supplementing the portion of the first image with the portion of the second image occurs when the second field of view captures the at least part of the region blocked by the object ([0066], it is determined that the corresponding regions in both images are matching regions), wherein the portion of the second image includes the at least part of the region blocked by the object captured by the second field of view ([0064], [0079], the blind spot in the first image is supplemented with corresponding image data from the second image).
Regarding claim 8, Kuehnle discloses wherein supplementing the portion of the first image with the portion of the second image includes overlaying the portion of the second image onto the portion of the first image within the composite video (FIG. 8, [0072], [0092], the portions of the first and second images are overlaid at the overlapping regions).
Regarding claim 11, Kuehnle discloses a system for generating a composite video to display in a vehicle, the system comprising:
a plurality of video cameras that generate a plurality of video streams, the plurality of video cameras configured to be positioned on the vehicle (see claim 1 above); 
a display (312); and
(see claim 1 above);
combine the plurality of transformed video streams to generate a composite video including a portion of a first image that is generated from a first one of the plurality of video cameras (see claim 1 above), 
detect, with an electronic processor, an object external to the vehicle; determine whether the object at least partially obscures the portion of the first image (see claim 1 above); and
supplement the portion of the first image with a portion of a second image that is generated by a second one of the plurality of video cameras when the object at least partially obscures the portion of the first image (see claim 1 above);
wherein the supplemented composite video includes a top-down field of view of the portion of the first image supplemented with the portion of the second image (see claim 1 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuehnle et al. (Kuehnle) (US 2017/0120817) in view of Chen et al. (Chen) (US 2009/0110239).
Regarding claims 9 and 18, Kuehnle discloses the method of claim 1 (See claim 1 above),
Kuehnle is silent about classifying the object with the electronic processor; generating a matching image based on the classified of the object; overlaying the matching image on the detected object in the composite video as an augmented object, wherein the augmented object is the visual representation of the object.  
Chen from the same or similar field of endeavor discloses classifying the object with the electronic processor ([0037], a type of object for filling an occluded image is determined); 
generating a matching image based on the classified of the object ([0037], images stored in a database are chosen for filling the occluded region, [0039], a representation of a removed object is added to represent the removed object using a repository or stored matching image data); overlaying the matching image on the detected object in the composite video as an augmented object, wherein the augmented object is the visual representation of the object  ([0037], images stored in a database are chosen for filling the occluded region, [0039], a representation of a removed object is added to represent the removed object using a repository or stored matching image data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chen into the teachings of Kuehnle for filling in the occluded region when do image data is available.
Regarding claim 20, Kuehnle discloses wherein the electronic processor is configured to overlay the matching image on the object in the composite video from a viewpoint that best matches the virtual camera viewpoint ([0066], matching regions within the images are overlaid).
Kuehnle is silent about by replacing pixels representing the object with a model of the object.
Chen from the same or similar field of endeavor discloses replacing pixels representing the object with a model of the object ([0039], a tree is removed and a virtual image of the tree is added from a different viewpoint).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chen into the teachings of Kuehnle for allowing a user to more accurately visualize the surrounds of the vehicle.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuehnle et al. (Kuehnle) (US 2017/0120817), and further in view of Hack (US 2010/0141736).
Regarding claim 3, Kuehnle discloses the method of claim 2.
 
Hack from the same or similar field of endeavor discloses wherein transforming the one or more of the plurality of video streams includes transforming the plurality of wide-angle images to a plurality of rectilinear images ([0033], images captured using a fish eye lense are corrected to a rectilinear perspective).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hack into the teachings of Kuehnle for correcting straight lines in the captured images.
Regarding claim 13, the limitations of claim 13 are rejected in the analysis of claims 3 and 4.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuehnle et al. (Kuehnle) (US 2017/0120817) in view of Chen et al. (Chen) (US 2009/0110239), and further in view of Zhang et al. (Zhang) (US 2016/0360104).
Regarding claim 23, Kuehnle in view of Chen discloses the system of claim 18 wherein the matching image is a top-down image of a virtual vehicle ([0002], [0062], a bird’s eye view of the vehicle is generated).
Kuehnle in view of Chen is silent about the virtual vehicle matching the make and model of the object.
([0079], [0146], the combined view includes a model of the actual vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zhang into the teachings of Kuehnle in view of Chen for allowing a viewer to more accurately visualize the vehicle and its surroundings.

Claims 10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuehnle et al. (Kuehnle) (US 2017/0120817) in view of Chen et al. (Chen) (US 2009/0110239), and further in view of Fuji et al. (Fuji) (US 2016/0065944).
Regarding claims 10 and 22, Kuehnle in view of Chen discloses the method of claim 9.
Kuehnle in view of Chen is silent about receiving a feature of the object from at least one sensor; determining, with the electronic processor, the object is distorted in the supplemented composite video: and in response to determining that the object is distorted, adjusting the matching image based on the feature before overlaying the matching image on the object in the composite video as an augmented object, wherein the augmented object is the visual representation of the object; and wherein receiving the feature of the object includes receiving a color of the object.
Fuji from the same or similar field of endeavor discloses receiving a feature of the object from at least one sensor ([0063][0074][0075][0089], the color of the object is determined); determining, with the electronic processor, the object is distorted in the supplemented composite video ([0022], [0089], the distortion of an object is determined); and in response to determining ([0063][0074][0075] [0089], the distortion of an object is corrected by matching the object using features of the object); and wherein receiving the feature of the object includes receiving a color of the object ([0063][0074][0075][0089], the color of the object is determined).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Fuji into the teachings of Kuehnle in view of Chen for allowing a user to more accurately visualize the surroundings of the vehicle and for removing distortions in the image.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488